Citation Nr: 9935471	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  91-47 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for a heart disorder due to medication administered at 
VA Medical Center in Knoxville, Iowa, during periods of 
hospitalization from 1966 to 1968.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1964. 

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in October 
1991 by the VA RO in St. Louis, Missouri, denying the 
veteran's claim of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for a heart disorder.

In December 1996, the Board remanded this case to the RO for 
further search for VA clinical records and to conduct a VA 
cardiology examination and medical opinion.  The development 
has been conducted to the extent possible and the case 
returned to the Board for appellate consideration. 


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffered additional disability, to include a heart 
disorder, as the result of medication administered at VA 
Medical Center during periods of hospitalization from 1966 to 
1968.  


CONCLUSION OF LAW

A claim for compensation under the provisions of 38 U.S.C. § 
1151 for a heart disorder, as the result of medication 
administered at a VA Medical Center during periods of 
hospitalization from 1966 to 1968, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the 
veteran's heart disorders were a result of VA hospitalization 
or treatment, including medications, during various periods 
of hospitalization from 1966 to 1968. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that the 
heart disorders occurred as the result of VA hospitalization, 
medical or surgical treatment, and/or examination.  
38 U.S.C.A. §§ 1151, 5107(a).

The evidence in this veteran's case reflects that service 
connection has been established for a schizophrenic reaction, 
chronic undifferentiated type, for which a 100 percent 
schedular rating has remained in effect since March 1967.  
The veteran contends that excessive amounts of tranquilizers, 
such as Mellaril, were prescribed during hospitalizations at 
VA Medical Center in Knoxville, Iowa, from May to August 1966 
and from March 1967 to April 1968, and that a physician, Dr. 
Paslera, at the VA Medical Center in Little Rock, Arkansas, 
had advised him, following heart surgery in November 1985, 
that his congestive heart failure was in all likelihood 
attributable to being overmedicated at the Knoxville 
facility.  

The Board notes that in this case all of the records of 
hospitalization and treatment for the relevant periods of 
hospitalization from 1966 to 1968 could not be obtained, 
despite various efforts by VA to do so.  Of record, however, 
are a summary of VA hospitalization for a period beginning in 
February 1965, a May 1996 hospital admission report, a May to 
August 1966 summary of VA hospitalization, a March 1967 
readmission report, a March 1967 to April 1968 summary of VA 
hospitalization, a January 1968 physician's progress notes, 
including a March 1968 clinical record, and a July 1968 
social worker's trial visitation report.  Also of record is a 
Nevada State Mental Hospital psychiatric evaluation for 
January 1966 and staff notes for 1966.  The Board observes 
that where medical records are presumed destroyed, the duty 
to assist includes the obligation to search for alternate 
forms of medical records and a heightened duty to explain to 
the veteran reasons and bases for findings and conclusions.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  This case was remanded 
for additional development to attempt to locate treatment 
records, and treatment records from VA Medical Center, 
Fayetteville, Arkansas, and Mount Vernon Outpatient Clinic 
were added to the record. 

The available medical evidence of record reflects that the 
veteran was admitted to a VA hospital from May to August 1966 
from a state hospital for severe impairment due to 
schizophrenic reaction.  Upon admission, he was noted to be 
taking ataractic medication, and the recommendation was 
continued hospitalization with ataractic and symptomatic 
medications, among other things.  Upon discharge from 
hospitalization on August 30, 1966, the veteran was given a 
30 day supply of Mellaril, 150 mgm b.i.d.  

The veteran was readmitted to VA hospitalization from March 
1967 to April 1968.  Upon admission, continued ataractic 
medication was recommended, and the veteran continued on a 
self medication program of 150 mgm b.i.d. of Mellaril.  A 
January 1968 progress note indicated that the veteran handled 
his self medication satisfactorily.  In March 1969, the 
veteran was noted to be taking Mellaril, 150 mgm TID, and 
Stelazine, 2 mgm b.i.d.   

A physical examination of the veteran in 1971 was essentially 
normal.  A VA examination in September 1973 noted that the 
veteran should be taking medication but he would not.  A VA 
examination in August 1978 noted a grade I systolic murmur.  
The veteran subsequently developed coronary artery disease 
with angina, arteriosclerotic heart disease, aortic 
sclerosis, and hypertension, for which he has been treated 
for a number of years by VA, including status post myocardial 
infarction with bypass in 1985, with possible repair of 
mitral valve prolapse at that time.  

A VA cardiology examination in September 1997 noted the 
veteran's history of being given high doses of Mellaril in 
1966 and from March 1967 to April 1968, a heart murmur 
beginning in 1972 or 1973, a myocardial infarction in October 
1985, with a one vessel bypass and mitral valve repair in 
November 1985, and conducted a physical examination, which 
revealed a grade II/VI soft systolic ejection murmur, and 
diagnosed heart disease, as a manifestation of coronary 
artery disease, including aortic sclerosis with no 
significant stenosis, and hypertension.  The heart disease 
was a functional class II and stable.  The VA cardiology 
examiner offered the medical opinion that he found "no 
evidence to suggest that there is in any way a relationship 
between his coronary artery disease and the Mellaril that was 
prescribed approximately 15 years prior to the manifestation 
of his coronary disease."  The examiner noted that the 
Physician's Desk Reference indicated that Mellaril could 
cause ventricular arrhythmias, but they go away with 
discontinuation of the medication. 

After a review of the available evidence of record, the Board 
finds that there is no competent medical evidence of record 
that the veteran suffered additional disability, to include a 
heart disorder, as the result of medication administered at 
VA Medical Center during periods of hospitalization from 1966 
to 1968.  The only medical opinion evidence of record is that 
there is not a relationship between the veteran's coronary 
artery disease and the Mellaril that was prescribed 
approximately 15 years prior to the manifestation of his 
coronary disease.  With regard to the veteran's reporting 
that a VA doctor told him in 1985 that such a relationship 
existed, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that such a 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The veteran's lay statements do not constitute competent 
evidence of medical causation.  Although the veteran is 
competent to report the symptomatology experienced at any 
time, he is not qualified to offer a medical opinion on the 
medical question of whether medication administered at VA 
Medical Center during periods of hospitalization from 1966 to 
1968, including Mellaril, resulted in additional disability, 
to include a heart disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).

The Board notes that the medical evidence of record does 
establish that Mellaril could cause ventricular arrhythmias.  
However, the evidence also establishes that such ventricular 
arrhythmias go away with discontinuation of the medication.  
The current medical evidence of record does not demonstrate 
that the veteran has arrhythmias, and there is no competent 
medical evidence of record that any arrhythmias that may have 
been caused while taking Mellaril resulted in any of the 
current heart disorders.  

As there is no competent medical nexus opinion evidence of 
record that the veteran suffered additional disability, to 
include a heart disorder, as the result of medication, 
including Mellaril, administered at VA Medical Center during 
periods of hospitalization from 1966 to 1968, the Board must 
find that the veteran's claim for compensation under the 
provisions of 38 U.S.C. § 1151 is not well grounded.  
38 U.S.C.A. § 5107(a)

Although the Board has considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the (appellant) solely from the omission of the well-
grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for compensation under the provisions of 
38 U.S.C.A. § 1151.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).  

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
a heart disorder, as the result of medication administered at 
a VA Medical Center during periods of hospitalization from 
1966 to 1968, is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

